Per Curiam.

Defendants Lilly and Brand appeal from an order of the Supreme Court at Special Term denying a motion for a joint trial of two separate actions arising out of a tliree-ear motor vehicle collision which occurred on Route 9 in the Town of Lake George, Warren County. Both actions were initially instituted in Bronx County. Action No. 1 was commenced first. Upon the motion of Par-Du Leasing, Inc., a defendant in both actions, the venue of Action No. 2 was transferred to Warren County as the proper county of venue. (CPLR 503, 510, 511, subd. [b].) A transitory action ordinarily should be tried where the cause of action arose (Edwards v. Lewin, 284 App. Div. 28). It appears that there is no statistical trial delay in Warren County as compared to a 21-month delay in Bronx County (Report No. 3 of N. Y. Judicial Conference, Sept. 24, 1965, p. 3). The comparative condition of pertinent calendars should be accorded great weight in determining the appropriate county in which a joint trial should be had. (Mallack v. White Mountain Laundry, 12 A D 2d 503.) While respondent urges other criteria as controlling, we are of the opinion that these actions stemming from a single automobile accident and involving common questions of law and fact should be jointly tried and that Warren 'County is the appropriate place for their trial. (Condon v. Schwenk, 10 A D 2d 822; Palmer v. Chrysler Leasing Corp., 24 A D 2d 820; Edwards v. Lewin, supra.) Order reversed, on the law and the facts, and motion granted, without costs. Settle order.
Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.